 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STEVEN SERNA,                                     No. 2:19-cv-00796 GGH P
12                       Petitioner,
13           v.                                         ORDER
14    J.A. LIZARRAGA,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254.

19          The application attacks a conviction issued by the Contra Costa County Superior Court.

20   While both this court and the United States District Court in the district where petitioner was

21   convicted have jurisdiction, see Braden v. 30th Judicial Circuit Court, 410 U.S. 484 (1973), any

22   and all witnesses and evidence necessary for the resolution of petitioner’s application are more

23   readily available in Contra Costa County. Id. at 499 n.15; 28 U.S.C. § 2241(d).

24          Accordingly, in the furtherance of justice, IT IS HEREBY ORDERED that this matter is

25   transferred to the United States District Court for the Northern District of California.

26   Dated: May 9, 2019
                                                 /s/ Gregory G. Hollows
27                                       UNITED STATES MAGISTRATE JUDGE
28
